     6:20-cv-01449-DCC       Date Filed 12/07/20   Entry Number 21      Page 1 of 16




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             GREENVILLE DIVISION

Eve Thornton and Eve Inc.,           )          C/A No. 6:20-cv-01449-DCC
                                     )
                         Plaintiffs, )
                                     )
v.                                   )          OPINION AND ORDER
                                     )
Dave Alfred Johnson and Alda Inc.,   )
                                     )
                         Defendants. )
________________________________ )


      This matter is before the Court on Defendants Johnson and Alda, Inc.’s Motion to

Dismiss the Amended Complaint. ECF No. 16. Plaintiffs filed a Response in Opposition,

and Defendants filed a Reply. ECF Nos. 17, 18.

                                    BACKGROUND

      The following statement of facts is taken from the allegations of the Amended

Complaint. See ECF No. 1 at ¶¶ 1–17. From 2002 through 2011, Plaintiff Eve Thornton

(“Plaintiff Thornton”) wholesaled shoes for a Florida-based company called Italian

Shoemakers. Her job was to seek and secure orders and contracts with national retailers.

Plaintiff Thornton was and is the sole owner of Plaintiff Eve, Inc., a South Carolina

corporation with its principal office in Greenville County. Plaintiff Thornton was hired by

Defendant Dave Alfred Johnson (“Defendant Johnson”), who was her boss and the sole

owner of Defendant Aldo, Inc.

      Four months after Plaintiff Thornton was hired, she received another job offer and

attempted to give her two-week notice. However, Defendant Johnson told her that if she

stayed, Italian Shoemakers would increase her monthly pay by $2,000. Plaintiff Thornton



                                            1
    6:20-cv-01449-DCC       Date Filed 12/07/20   Entry Number 21      Page 2 of 16




already received a monthly check from Italian Shoemakers for $12,500 and was

additionally supposed to receive discretionary commissions based on sales performance.

She accepted the offer of additional pay and did not resign. The additional $2,000 per

month, which shortly thereafter increased to $2,500 per month, was paid directly by

Defendant Alda, Inc. In total, Plaintiff Thornton received two checks every month: one

from Italian Shoemakers for $12,500, and one from Defendant Alda, Inc., for $2,500.

      Plaintiff Thornton also received commissions between $5,000 and $26,500 each

year from 2004 to 2011, for a total amount of $116,500 during that period. Commissions

were paid from Italian Shoemakers to Defendant Johnson and/or Alda, from which

Defendant Johnson and/or Alda was then supposed to pay Plaintiff Thornton. Plaintiff

Thornton did not have access to sales reports to monitor her performance or commissions

payable; only Italian Shoemakers and Defendants had access to that information. Plaintiff

Thornton separated from her employment and/or agency relationship with Defendants

Johnson and Alda, Inc., by 2012. She believed at that time she had been treated honestly

with respect to her salaries and commissions and had no knowledge to the contrary.

      In 2018, Plaintiff Thornton was tangentially involved in a lawsuit against Italian

Shoemakers. In the course of her involvement she gained access for the first time to

documentation showing that she had been due considerably more commission than she

was actually paid. Specifically, from 2006 to 2011, 1 Plaintiff Thornton and/or Eve, Inc.

was due approximately $631,392.64 in commissions and only received $116,500.




      1 Plaintiff Thornton did not gain access to information about her commissions for
the years 2002–2005.
                                           2
     6:20-cv-01449-DCC        Date Filed 12/07/20     Entry Number 21      Page 3 of 16




Plaintiff Thornton and/or Eve, Inc. was also 2 due approximately $319,757.01 in

commissions from 2009 that had not been properly accounted for.

       Plaintiffs filed suit in this Court on April 16, 2020, alleging seven causes of action

against Defendants and seeking actual, incidental, consequential, treble, and punitive

damages as well as attorney’s fees. Defendants’ Motion is now ripe for decision.

                                    APPLICABLE LAW

Motion to Dismiss

       Rule 12(b)(6) of the Federal Rules of Civil Procedures permits the dismissal of an

action if the complaint fails “to state a claim upon which relief can be granted.” Such a

motion tests the legal sufficiency of the complaint and “does not resolve contests

surrounding the facts, the merits of the claim, or the applicability of defenses . . . . Our

inquiry then is limited to whether the allegations constitute ‘a short and plain statement of

the claim showing that the pleader is entitled to relief.’” Republican Party of N.C. v. Martin,

980 F.2d 943, 952 (4th Cir. 1992) (internal quotation marks and citation omitted). In a

Rule 12(b)(6) motion, the court is obligated “to assume the truth of all facts alleged in the

complaint and the existence of any fact that can be proved, consistent with the complaint’s

allegations.” E. Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir.

2000). However, while the Court must accept the facts in the light most favorable to the

nonmoving party, it “need not accept as true unwarranted inferences, unreasonable

conclusions, or arguments.” Id.



       2  There is some ambiguity in the Amended Complaint about whether this
$319,757.01 was included in the $631,392.64 or constituted an additional sum. Making
all reasonable inferences in favor of Plaintiffs, the Court construes it as an additional sum
for the purpose of this Motion and further notes that the exact amount has no bearing on
the Motion’s disposition.
                                              3
     6:20-cv-01449-DCC       Date Filed 12/07/20     Entry Number 21       Page 4 of 16




       To survive a motion to dismiss, the complaint must state “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007).     Although the requirement of plausibility does not impose a probability

requirement at this stage, the complaint must show more than a “sheer possibility that a

defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A complaint

has “facial plausibility” where the pleading “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.

                                       DISCUSSION

Statutes of Limitations

       Defendants first assert that Plaintiffs’ claims are subject to dismissal because they

are outside the three-year statute of limitations. For the following reasons, the Court

disagrees.

       Plaintiffs do not dispute that a three-year statute of limitations applies to all their

claims. ECF No. 17 at 7. South Carolina uses the “discovery rule,” under which “the

statute of limitations begins to run from the date the injured party either knows or should

known, by the exercise of reasonable diligence, that a cause of action exists for the

wrongful conduct.” True v. Monteith, 489 S.E.2d 615, 616 (S.C. 1997) (citations omitted).

This has been interpreted to mean “that the injured party must act with some promptness

where the facts and circumstances of an injury place a reasonable person of common

knowledge and experience on notice that a claim against another party might exist.” Dean

v. Ruscon Corp., 468 S.E.2d 645, 647 (S.C. 1996) (emphasis in original) (citation

omitted).




                                              4
    6:20-cv-01449-DCC       Date Filed 12/07/20    Entry Number 21      Page 5 of 16




      The crux of Defendants’ argument is that, because Plaintiffs knew or should have

known the value of each sale at the time it was made, they could have calculated the

commission earned on each sale and realized that Defendants’ payments were deficient.

See ECF No. 16-1 at 9–10. If true, this would signify that Plaintiffs “knew or should have

known . . . that a cause of action exist[ed].” Monteith, 489 S.E.2d at 616.

      While it may be difficult to imagine Plaintiffs were ignorant of the value of each of

their sales, it is not alleged in the Amended Complaint that Plaintiffs knew how

commissions were calculated. Plaintiffs’ commissions were “discretionary . . . based on

sales performance.” ECF No. 12 at ¶ 8. Under the Rule 12(b)(6) standard this Court

concludes that Plaintiffs lacked the necessary information to calculate commissions

owed. See E. Shore Mkts., 213 F.3d at 180. Defendants contend that because Plaintiffs

allege a violation of S.C. Code Ann. § 35-53-20, which defines “commissions” as

“compensation accruing to a sales representative for payment by a principal, the rate of

which is expressed as a percentage of the amount of order or sales or as a specified

amount of each order or sale,” Plaintiffs cannot claim ignorance of the amount of

commission. ECF No. 16-1 at 10–11. But it does not follow from the statutory definition

that Plaintiffs knew the percentage or specified amount of their commissions, nor is such

knowledge alleged in the Amended Complaint.

      Defendants’ argument that Plaintiffs should have noticed the substantial difference

in commission payments after they ended the relationship with Alda, Inc., but continued

to sell shoes on behalf of Italian Shoemakers is similarly unavailing.        It improperly

assumes that Plaintiffs continued to receive commissions from Italian Shoemakers after

2011 in the same percentage or specified amount as before, when neither of these facts



                                            5
     6:20-cv-01449-DCC      Date Filed 12/07/20    Entry Number 21      Page 6 of 16




is found in the Amended Complaint. In short, no facts alleged support any inference that

Plaintiffs were or should have been aware of the deficiency in Defendants’ commission

payments at the time those payments were made. Cf. Maher v. Tietex Corp., 500 S.E.2d

204, 208 (S.C. 1998) (plaintiff knew or should have known that he might have a cause of

action when his testimony “reveal[ed] he believed at the time of these conversations

[years prior] he was not getting the bonus money to which he felt entitled”); Slusser v.

Union Bankers Ins. Co., 72 S.W.3d 713, 718 (Tex. 2002) (plaintiff, a field vice president,

knew or should have known of his injury once a coworker “put him on notice that UBI

might be underpaying the amount of commissions due to field vice presidents”). 3

       Finally, Defendants note that “South Carolina courts have not yet ruled if the

discovery rule applies to the Sales Representatives Act,” S.C. Code Ann. § 39-65-10 et

seq. ECF No. 16-1 at 15. Section 15-3-530(2) creates a three-year statute of limitations

for “an action upon a liability created by statute other than a penalty or forfeiture.” The

Supreme Court of South Carolina has previously applied the discovery rule generally to

§ 15-3-530, without distinguishing among subsections. See, e.g., City of Newberry v.

Newberry Elec. Coop., Inc., 692 S.E.2d 510, (S.C. 2010) (“We have repeatedly held that

a statute of limitations begins to run when the party either knew or should have known

that some legal right had been invaded.”) (citations omitted) (emphasis added). The

Court therefore concludes that the discovery rule applies to Plaintiffs’ claims under the




       3  The Court further notes that the courts in Slusser and Individual Healthcare
Specialists, Inc. v. BlueCross BlueShield of Tenn., Inc., 566 S.W.3d 671 (Tenn. 2019),
applied a different standard for determining whether the statute of limitations had run on
a breach of contract claim. See BlueCross, 566 S.W.3d at 711–12, for a discussion of
the difference between the all-purpose “discovery rule” used in South Carolina and the
“inherently undiscoverable” standard used in many other jurisdictions.
                                            6
     6:20-cv-01449-DCC       Date Filed 12/07/20     Entry Number 21       Page 7 of 16




Sales Representatives Act and that Defendants’ arguments fail for the reasons explained

above. 4

Fraud Claims

       Next,   Defendants     argue    that   Plaintiffs’   claims   for   fraud,   negligent

misrepresentation, and breach of contract accompanied by fraudulent act must be

dismissed because they fail to meet the heightened pleading standard of Federal Rule of

Civil Procedure 9(b).

       Plaintiffs do not dispute that Rule 9(b) applies to the three claims at issue. Rule

9(b) requires that “[i]n alleging fraud or mistake, a party must state with particularity the

circumstances constituting fraud or mistake.” Only “[m]alice, intent, knowledge, and other

conditions of a person’s mind may be alleged generally.” Id. In practice this means that

a plaintiff alleging fraud must plead “the who, what, when, where, and how of the alleged

fraud.” U.S. ex rel. Wilson v. Kellogg Brown & Root, Inc., 525 F.3d 370, 379 (4th Cir.

2008) (quoting United States ex rel. Willard v. Humana Health Plan of Texas Inc., 336

F.3d 375, 384 (5th Cir. 2003)). The pleading standard of Rule 9(b) requires a party to “at

a minimum, describe the time, place, and contents of the false representations, as well

as the identity of the person making the misrepresentation and what he obtained thereby.”

Bakery & Confectionary Union & Indus. Int’l Pension Fund v. Just Born II, Inc., 888 F.3d

696, 705 (4th Cir. 2018) (quoting Wilson, 525 F.3d at 379) (internal quotation marks




       4 To the extent Defendants assert that claims under the South Carolina Payment
of Wages Act (“SCPWA”) are not subject to the discovery rule, the Court disagrees and
finds that the discovery rule applies for the reasons enumerated above. See Weaver v.
John Lucas Tree Expert Co., C/A No. 2:13-cv-01698-PMD, 2014 WL 12849772, at *4
(D.S.C. Nov. 13, 2014) (applying discovery rule to the statute of limitation on plaintiff’s
SCPWA claims).
                                              7
     6:20-cv-01449-DCC       Date Filed 12/07/20    Entry Number 21      Page 8 of 16




omitted); see also Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 784 (4th

Cir. 1999) (quoting 5 Charles Alan Wright & Arthur Miller, Federal Practice and Procedure:

Civil § 1297, at 590 (2d ed. 1990) (“[T]he circumstances to be pled with particularity under

Rule 9(b) are ‘the time, place, and contents of the false representations, as well as the

identity of the person making the misrepresentation and what he obtained thereby.’”)). A

party’s “lack of compliance with Rule 9(b)’s pleading requirements is treated as a failure

to state a claim under Rule 12(b)(6).” Id. at 783 n.5 (citing United States ex rel. Thompson

v. Columbia/ HCA Healthcare Corp., 125 F.3d 899, 901 (5th Cir. 1997)).

       The point of contention appears to be whether Plaintiffs have sufficiently alleged a

false “representation” or a “fraudulent act” by Defendants. See Rickborn v. Liberty Life

Ins. Co., 468 S.E.2d 292, 298 n.2 (S.C. 1996) (elements of a negligent misrepresentation

claim); Minter v. GOCT, Inc., 473 S.E.2d 67, 70 (S.C. 1996) (elements of a claim for

breach of contract accompanied by fraudulent act); First State Sav. & Loan v. Phelps,

385 S.E.2d 821, 824 (S.C. 1989) (elements of a fraud claim). Plaintiffs have alleged the

following:

       31. Johnson and/or Alda engaged in numerous fraudulent acts by knowingly
          and illegally withholding commissions due to Eve and/or Eve, Inc. . . . .
          Each and every time Johnson and/or Alda sent a commission check,
          he/it committed a fraudulent act, because as Plaintiffs discovered in
          2018, Johnson and/or Alda were supposed to pay her very specific
          amounts that were far above the amounts Johnson and/or Alda paid
          Plaintiff.

       34. Johnson and/or Alda affirmatively misrepresented in the form of oral
          statements as well as the checks themselves (checks signed by
          Johnson representing commissions paid to her) to Eve and/or Eve, Inc.
          that all monies payable to Eve and/or Eve, Inc. were paid appropriately,
          paid in full, and paid timely with each check that was issued to her for
          commissions over the years 2004–[2011].


                                             8
     6:20-cv-01449-DCC       Date Filed 12/07/20     Entry Number 21      Page 9 of 16




ECF No. 12 at ¶¶ 31, 34.

       Viewing the facts in the light most favorable to Plaintiffs, the circumstances of the

alleged fraud have been adequately described. Each time Defendants sent Plaintiffs a

commission check, they represented both by “oral statements” and by their conduct that

the check constituted the full and proper amount of Plaintiffs’ earned commission. In so

doing, Defendants reaped an obvious pecuniary gain. Plaintiffs have adequately alleged

such false representation not only by Defendants’ verbal statements but by their conduct.

A “misrepresentation” may consist of “not only words spoken or written but also any other

conduct that amounts to an assertion not in accordance with the truth.” Restatement 2d

of Torts, § 525, comment (b) (giving the example of a used car dealer who turns back the

odometer on a car before a sale). In this case, the parties agreed that Defendants would

pay Plaintiffs all commission to which they were entitled.         By sending Plaintiffs a

commission check, Defendants represented that the check comprised the full amount of

Plaintiffs’ commission. These facts are distinguishable from Williams v. United States,

cited by Defendants, in which the Court held that a check itself “is not a factual assertion”

and makes no “representation as to the state of [the signer’s] bank balance.” 458 U.S.

279, 284–85 (1982). Here it was not the checks themselves but Defendants’ action of

sending deficient commission checks, pursuant to an agreement that full commission

would be paid, that constituted the misrepresentation.

       Defendants also argue that Plaintiffs’ claim for breach of contract accompanied by

a fraudulent act fails because they have not alleged an “independent” fraudulent act

beyond the breach of contract. ECF No. 16-1 at 19. It is certainly true as a matter of

South Carolina law that the breach must be “accompanied by a fraudulent act.” Minter,

                                             9
    6:20-cv-01449-DCC         Date Filed 12/07/20   Entry Number 21       Page 10 of 16




473 S.E.2d at 70. The Court cannot agree, however, that “the only purportedly ‘fraudulent’

act alleged by Plaintiffs is the alleged breach of the contract itself.” ECF No. 16-1 at 19.

Defendants not only failed to pay Plaintiffs the full commission to which they were entitled

(the breach), but also misrepresented to Plaintiffs that the full amount was being paid (the

fraudulent act).

       Because Plaintiffs’ fraud claims are pled with the requisite particularity and

establish their respective elements, the Motion is denied with respect to the third, fourth,

and fifth causes of action.

Sales Representatives Act

       Plaintiffs bring their second cause of action pursuant to S.C. Code Ann. § 35-65-

10 et seq., Payment of Post-Termination Claims to Sales Representatives (“Sales

Representatives Act”). The Sales Representatives Act provides in relevant part:

       When a contract between a sales representative and a principal is
       terminated for any reason, the principal shall pay the sales representative
       all commissions that have or will accrue under the contract to the sales
       representative according to the terms of the contract.

S.C. Code Ann. § 39-65-20.

       The issue raised by Defendants’ Motion is whether either Defendant was a

“principal” for purposes of the Act. Section 39-65-10 of the Sales Representatives Act

defines a “principal” as “a person who”:

       (a) manufactures, produces, imports, or distributes a tangible product for
           wholesale;

       (b) contracts with a sales representative to solicit orders for the product; and

       (c) compensates the sales representative, in whole or in part, by
           commission.




                                             10
    6:20-cv-01449-DCC       Date Filed 12/07/20    Entry Number 21      Page 11 of 16




S.C. Code Ann. § 39-65-10(3). Defendants argue they cannot be principals because

“[n]owhere in the Complaint do Plaintiffs allege that Alda or Johnson manufacture shoes,

produce shoes, import shoes, or distribute shoes.” ECF No. 16-1 at 20.

       Plaintiffs declined to address this assertion in their Response. 5 See generally ECF

No. 17. Although their failure may be said to constitute a concession, see Nell v. Sabadell

United Bank, N.A., C/A No. 0:17-cv-435-JFA-SVH, 2017 WL 11272397, at *3 (D.S.C.

Aug. 28, 2017), adopted by 2017 WL 11272398 (D.S.C. Oct. 24, 2017), the Court will

consider the issue on its merits.

       Plaintiffs allege that Defendants contracted with Plaintiffs “as principal.” ECF No.

12 at ¶ 25. However, the Court is required only to accept the truth of facts alleged and

not of legal conclusions. See E. Shore Mkts., 213 F.3d at 180. The relevant facts are as

follows:

       Johnson/Alda and Eve/Eve, Inc. worked exclusively for Italian Shoemakers’
       business interests, selling only its shoes. Johnson was Eve’s boss and []
       hired her services and ultimately employed her directly by paying her
       additional salary.

ECF No. 12 at ¶ 7. There is no allegation that Defendants manufactured, produced, or

imported shoes. The question, therefore, is whether the allegation that Defendants

“worked . . . selling [Italian Shoemakers’] shoes” is equivalent to an allegation that they

“distributed” shoes for wholesale within the meaning of the Act.




       5Plaintiffs’ lack of response to several of Defendants’ arguments appears to arise
from their failure to note the differences between Defendants’ first Motion to Dismiss (ECF
No. 7) and the instant Motion to Dismiss, filed subsequent to the Amended Complaint.
The Court notes that Plaintiffs had adequate notice and opportunity to respond to the
second Motion and, in fact, filed a second and separate Response.
                                            11
    6:20-cv-01449-DCC        Date Filed 12/07/20    Entry Number 21       Page 12 of 16




       The Court finds that it is not. Defendants may, in reality, have distributed shoes

for wholesale, but that fact is insufficiently alleged in the Amended Complaint. Plaintiffs

include few details about the relationship between Defendants and Italian Shoemakers or

the nature of Defendants’ sales activities. The only facts alleged about Defendants’ role

are that (1) Defendants sold shoes manufactured by Italian Shoemakers, and (2)

Defendants hired Plaintiff Thornton to negotiate sales of Italian Shoemakers’ shoes with

various retail stores. It is not known, for example, whether Defendants bought shoes from

Italian Shoemakers and then resold them to retailers. See Zauderer Assocs. v. C&J

Indus., C/A No. 2:03-1864-PMD, 378 F. Supp. 2d 682, 688 (D.S.C. 2005) (“[A]

‘wholesaler’ is ‘one who buys large quantities of goods and resells them in smaller

quantities to retailers or other merchants, who in turn sell to the ultimate consumer.’”)

(quoting Black’s Law Dictionary (8th ed. 2004)). Furthermore, Plaintiffs have neither

contradicted Defendants’ assertion that they were not principals nor provided the Court

with argument or authority to support a contrary finding. Accordingly, the Court grants

Defendants’ Motion as to Plaintiffs’ Sales Representatives Act claim.

Unfair Trade Practices Act

       For a sixth cause of action, Plaintiffs allege a violation of the South Carolina Unfair

Trade Practices Act (“SCUTPA”), S.C. Code. Ann. § 39-5-10 et seq. “In order to bring an

action under the UTPA, the plaintiff must demonstrate (1) that the defendant engaged in

an unlawful trade practice, (2) that the plaintiff suffered actual, ascertainable damages as

a result of the defendant’s use of the unlawful trade practice, and (3) that the unlawful

trade practice engaged in by the defendant had an adverse impact on the public interest.”

Havird Oil Co. v. Marathon Oil Co., 149 F.3d 283, 291 (4th Cir. 1998) (citing S.C. Code



                                             12
    6:20-cv-01449-DCC       Date Filed 12/07/20    Entry Number 21      Page 13 of 16




Ann. § 39-5-140; Daisy Outdoor Advertising Co., Inc. v. Abbott, 473 S.E.2d 47, 49 (S.C.

1996)).

       Defendants contend that Plaintiffs have failed to state a claim with respect to the

SCUTPA because (1) the SCUTPA does not apply to disputes between an employer and

an employee, (2) there is no allegation of an unfair trade practice, and (3) Plaintiffs have

demonstrated no adverse effect on the public interest. ECF No. 16-1 at 21–23. Plaintiffs

responded to these arguments only in part.        In particular, they did not respond to

Defendants’ argument that Plaintiffs cannot bring a SCUTPA claim because they were

employees of Defendants.

       The Court finds Defendants’ argument that employees cannot bring SCUTPA

claims against their employers convincing. “South Carolina courts have clearly and

consistently held that the SCUTPA does not apply to acts arising out of the employer-

employee relationship.” Johnson v. Greenville Safety Consultants, Inc., C/A No. 6:17-cv-

02334-AMQ, 2018 WL 2462001, at *3 (D.S.C. June 1, 2018) (citing Davenport v. Island

Ford, Lincoln, Mercury, 465 S.E.2d 737, 740 (S.C. Ct. App. 1995)). The South Carolina

Court of Appeals held in Davenport that the “UTPA does not apply to acts that take place

in an employer-employee relationship” and explained that “the employer-employee

relationship does not fall within the intended scope of the UTPA because employment

practices fall within the purview of other statutes adopted for that express purpose.” 465

S.E.2d at 740.

       Moreover, and separately, Plaintiffs have not sufficiently established an adverse

impact on the public interest. They allege the public was impacted because (1) Plaintiffs

were deprived of funds that would otherwise have entered the stream of commerce and



                                            13
    6:20-cv-01449-DCC       Date Filed 12/07/20     Entry Number 21      Page 14 of 16




benefited the economy, and (2) the unpaid commissions were taxable in North Carolina

instead of South Carolina as a result of Defendants’ conduct. ECF No. 12 at ¶ 50. The

Court is unconvinced that these allegations meet the requirements of the SCUTPA. The

very purpose and effect of the public interest requirement is to exclude “unfair or deceptive

act[s] or practice[s] that affect[] only the parties to a trade or a commercial transaction.”

Noack Enterprises, Inc. v. Country Corner Interiors, Inc., 351 S.E.2d 347, 349 (S.C.

1986). By Plaintiffs’ logic, an adverse public impact could be fashioned out of virtually

every unfair or deceptive private transaction. While the Supreme Court of South Carolina

has specified that the required public impact may be shown by the “potential for repetition”

alone, this requires something more than a general allegation that the conduct “could” be

repeated. Daisy Outdoor Advertising Co. v. Abbott, 473 S.E.2d 47, 51–52 (S.C. 1996);

ECF No. 12 at ¶ 49. Plaintiff’s SCUTPA claim therefore fails in this respect as well and

Defendants’ Motion is granted as to the sixth cause of action.

Payment of Wages Act

       Plaintiffs’ seventh and final cause of action is brought pursuant to the South

Carolina Payment of Wages Act (“SCPWA”), S.C. Code Ann. § 41-10-10 et seq., which

requires employers to pay their employees “all wages due,” id. § 41-10-40(A).

       Defendants first move the Court for dismissal on the basis that Plaintiffs may not

proceed under both the Sales Representatives Act and the SCPWA. See S.C. Code.

Ann. § 39-65-80 (“Any person bringing an action under the provisions of this chapter may

not bring an action under the provisions of Section 41-10-10.”). Because the Court

dismissed Plaintiffs’ Sales Representatives Act claim as set forth above, this basis for

dismissal is concededly moot. See ECF No. 18 at 2 (“[T]o the extent the Court declines



                                             14
    6:20-cv-01449-DCC       Date Filed 12/07/20     Entry Number 21      Page 15 of 16




to grant Defendants’ Motion to Dismiss as to Plaintiffs’ Sales Representatives Act claim .

. . Plaintiffs’ SCPWA claim must be dismissed.”).

        Second, Defendants argue that Plaintiff Eve, Inc., cannot maintain a claim under

the SCPWA because it is a corporation and cannot therefore be an “employee.” ECF No.

16-1 at 24. The single supporting case cited by Defendants involves a North Carolina

statute that defines “employee” as “any individual employed by an employer.” Stellar Ins.

Group, Inc. v. Cent. Cos., LLC, 2006 WL 2862218, at *9 (W.D.N.C. Sept. 12, 2006)

(emphasis added). That court’s holding relied explicitly on the language of the statute.

Id. (“The undersigned fully agrees, as the statute provides that an employee is ‘any

individual employed by an employer.’”) (emphasis added). Defendants point to no similar

language in the relevant South Carolina statute and this Court is aware of none. While

the SCPWA does not define the term “employee,” it defines an “employer” as “every

person . . . employing any person in this State.” S.C. Code Ann. § 41-10-10(1). The

terms “person” and “individual” are not generally interchangeable within South Carolina’s

statutory scheme, nor does the term “person” generally exclude corporate entities. See,

e.g., S.C. Code. Ann. § 39-65-10(2) (defining “person” as “an individual, corporation,

partnership, association, estate, or trust.”). Therefore, even in the absence of responsive

argument by Plaintiffs, Defendants’ Motion is denied as to this claim.

                                     CONCLUSION

      For the reasons set forth above, Defendants’ Motion to Dismiss [16] is GRANTED

IN PART and DENIED IN PART. Plaintiffs’ second and sixth causes of action, brought

pursuant to the Sales Representatives Act and the South Carolina Payment of Wages

Act, are hereby DISMISSED WITHOUT PREJUDICE.



                                            15
   6:20-cv-01449-DCC     Date Filed 12/07/20   Entry Number 21    Page 16 of 16




      IT IS SO ORDERED.

                                                   s/ Donald C. Coggins, Jr.
                                                   United States District Judge
December 7, 2020
Spartanburg, South Carolina




                                       16
